Motion for writ of error coram nobis granted, and orders entered December 27, 2000 are hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel submitted to the People a copy of the brief together with the proposed stipulation to the record, and then revised the brief based upon comments from the People. Upon our review of the record before us, we agree. Therefore, the orders of December 27, 2000 are vacated and this Court will *1098consider the appeals de novo (see, People v LeFrois, 151 AD2d 1046; see also, People v Vasquez, 70 NY2d 1, 4, rearg denied 70 NY2d 748). Defendant is directed to perfect the appeal on or before April 22, 2002. Present — Pigott, Jr., P. J., Hurlbutt, Kehoe and Lawton, JJ.